STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

JASON CHARLES ANDREWS NO. 2022 CW 0285

VERSUS

JENNIFER HARRIS ANDREWS JUNE 16, 2022

In Re: Jennifer Harris Andrews, applying for rehearing, 22nd
Judicial District Court, Parish of St. Tammany, No.
2015-11171.

 

BEFORE : McCLENDON, WELCH, AND THERIOT, JJ.

APPLICATION FOR REHEARING DENIED. See Rule 2-18.7 of the
Uniform Rules of the Louisiana Courts of Appeal.

PMc
JEW
MRT

COURT OF APPEAL, FIRST CIRCUIT

A.cnD

DEPUTY CLERK OF COURT
FOR THE COURT